Citation Nr: 1519332	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  06-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pulmonary tuberculosis (TB).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from August 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in St. Petersburg, Florida.

The Veteran testified at a hearing in October 2008 before the undersigned.  A copy of the transcript has been associated with the claims file.  The conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2014).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

In January 2009, the Board reopened the Veteran's claim of entitlement to service connection for residuals of tuberculosis and remanded it for further development.  In July 2009, the Board denied his claim.  The Veteran appealed his case to the U.S. Court of Appeals for Veterans Claims (Court), and in a September 2013 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacated the Board's denial, and remanded the matter to the Board for development.

The Board remanded this case in May 2014 to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

	
FINDINGS OF FACT

1.  The probative evidence of record demonstrates the Veteran had residuals of TB that preexisted service. 

2.  The probative evidence of record clearly and unmistakably demonstrates the Veteran's preexisting residuals of TB did not undergo an increase in severity during service and was thus not aggravated by such service.

3.  The Veteran does not currently have clinical symptoms of chronic obstructive pulmonary disease (COPD) or emphysema; and the most probative evidence of record shows that it is less likely than not that COPD or emphysema began in or is related to active duty.


CONCLUSION OF LAW

A pulmonary disorder, to include residuals of TB, was not incurred in or aggravated by active service nor may active TB be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.127 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant, prior to the initial adjudication of his claim, of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In March 2005, before the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim.  He was told that he needed to provide the names of persons, agency, or company who had additional records to help decide his claim.  He was informed that VA would attempt to review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain VA treatment records, obtain service records, and obtain private treatment reports as indicated.  He received additional notice in March 2012, and his claim was readjudicated by a January 2015 Supplemental Statement of the Case (SSOC), curing any procedural defect related to post-initial adjudication notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

As to VA's duty to assist, the Veteran was afforded a VA examination in June 2009 and an additional opinion was obtained in January 2015, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, and those of his family, is adequate to decide the claim.  The Veteran has not indicated that he was seen regarding his lung disorder(s) by any provider or at any time other than the treatment reflected in the current records on file.  All identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained, including records related to the Veteran's claim for disability benefits from the Social Security Administration (SSA).  The Board thus finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its prior remand directives.  The Court has recently held that 'only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.'  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Though the JMR indicated that the Board failed to address inadequacies in the January 2009 remand development, those inadequacies were cured with the additional May 2014 Board remand, January 2015 VA opinion, and January 2015 SSOC.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

II.  Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For purposes of 3.303(b), where a veteran asserts entitlement to a chronic condition such as active tuberculosis but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term 'noted' denotes '[o]nly such conditions as are recorded in examination reports,' 38 C.F.R. § 3.304(b), and that '[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.'  Id. at (b)(1).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his residuals of tuberculosis, to include lung scarring, preexisted service, as he had been treated for tuberculosis prior to his active duty, and that it worsened during his active service and since that time. 

The Veteran underwent an induction examination in August 1961.  He reported a history of tuberculosis hospitalization in 1958, and had been off of any drugs for 3 years.  Clinical evaluation indicated a lung and chest abnormality, though chest x-rays were negative.  Therefore, the presumption of sound condition does not apply.

The Veteran was seen for complaints of chest pain in February 1962 through August 1962.  In February, he reported having chest pains for the past 4 years.  On examination in July, there was no evidence of an organic disease to account for chest pain, except perhaps scoliosis.  The treating physician specifically noted that the Veteran was reassured that there was no reactivation of tuberculosis.  An additional x-ray in November 1962 also showed evidence of old granulomatous disease but no indication of any current active disease.  The Veteran continued to report chest pain through January 1963.  During his April 1963 separation examination, the Veteran reported his health as 'normal.'  No relevant abnormalities were noted on examination.

Private records dated April 1968 indicated a history of tuberculosis that was currently inactive.  A September 1974 chest x-ray revealed a left upper lobe anomaly, with no changes since 1973.  A January 1975 x-ray revealed an anomaly of 'doubtful' significance.  A December 1978 treatment note stated that the Veteran was treated for many years for chest pain, with a left upper lobe anomaly that was unchanged.

A March 2002 computed tomography (CT) scan of the chest revealed evidence of old granulomatous disease characterized by calcified mediastinal and hilar lymph nodes.  There were fibrotic changes present in the left upper lobe with pleural thickening and calcifications.  A punctate nodule was also present at the left lung base, and a calcified granuloma was present in the right upper lobe.

The Veteran submitted several lay statements in July 2005.  He stated that he experienced lasting and unbearable chest pains due to being drafted into service so soon after his recovery from tuberculosis.  An additional statement from the Veteran's brother's wife indicated that the Veteran was diagnosed with tuberculosis prior to service, and that he experienced chest pains during service.

VA treatment records dated October 2005 and January 2006 noted a diagnosis of mild chronic obstructive pulmonary disease (COPD), with inactive pulmonary tuberculosis.

The Veteran submitted an October 2008 lay statement from a service comrade, who met the Veteran during basic training.  During this time, the Veteran told him of his prior hospitalization for tuberculosis.  They met again later, during which time the Veteran complained of chest pains.

The Veteran also testified at an October 2008 Travel Board hearing.  He described being diagnosed and treated for tuberculosis prior to service.  When he was released from treatment, he was advised not to engage in strenuous activities.  After his entry on to active duty, he experienced chest pains.  He had difficulty performing his duties and physical training and was put on light duty.  He attributed these chest pains to chronic scars in his lungs.

The Veteran underwent a VA examination in June 2009.  The claims file was reviewed by the examiner, who noted the Veteran's history of tuberculosis and hospitalization prior to service.  The Veteran reported a history of chest pain and dyspnea on exertion.  He also reported some weakness, as well as monthly wheezing.  A November 2008 chest x-ray report noted diffuse opacity in the left upper lobe that appeared to represent scarring and was stable.  Numerous calcified granulomas were seen.  The Veteran was diagnosed with non-cardiac chest pain.  The examiner stated that pulmonary tuberculosis was not permanently aggravated by service.  Although the Veteran had tuberculosis prior to service, a review of the records did not show any reactivation of the disease, and the chest pains experienced by the Veteran were not due to scarring of the left upper lobe.

The Veteran submitted additional lay statements in January 2010 and May 2010 describing his tuberculosis prior to service, as well as chest pains during and after service.

A December 2013 VA CT report showed left apical fibrosis and bronchiectasis, and no evidence of pulmonary embolism. 

An additional VA opinion was obtained in October 2014.  The examiner reviewed the pulmonary function test (PFT) report from July 2009, as well as the claims file.  The examiner noted that the Veteran's diagnoses included COPD and emphysema which were reported in an October 2005 VA treatment record.  Previous clinic notes were silent regarding these diagnoses.  Emphysema was not reported in the recent CT report in April 2012 or December 2013.  The Veteran had no current clinical symptoms of COPD or emphysema.  He had not been prescribed oral inhalers since 2008.  COPD and emphysema were not diagnosed or treated during active duty or shortly post service.  Clinical notes from 1968 to 1978 show no diagnosis of COPD or emphysema.  The examiner found that the Veteran's preexisting pulmonary tuberculosis is medically undebatably not aggravated beyond its natural progress by his period of active service.  The Veteran had repeated chest x-ray testing during active duty and after that did not show active disease.  It is medically undebatable that the Veteran's pulmonary disorder, other than the pulmonary tuberculosis, did not preexist entry into active duty and it is less likely that COPD or emphysema began in or is related to active duty.  The examiner noted that the Veteran did not have clinical signs or symptoms or a diagnosis of these pulmonary conditions until October 2005.  The Veteran has complained of chest pains since 1962.  Repeated evaluation and chest x-rays and later CT of the chest did not show activity of his pulmonary tuberculosis nor explained his chest pain or shortness of breath.  A pulmonary function test was not done before, during, or after active duty until August 2005.  The shortness of breath can be explained by the fibrosis due to his old pulmonary tuberculosis that did not progress clinically or radiographically during active duty and post-discharge.  Chest x-ray testing during active duty did not report COPD, only scar or fibrotic changes in the left upper lobe due to preexisting TB.   

Here, the medical opinions by the June 2009 VA examiner in conjunction with the October 2014 opinion, indicate that the Veteran's residuals of tuberculosis clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated beyond the natural progression of the disease is probative evidence in the present appeal.  The opinions were offered by competent parties and are based on a thorough review of the file and available treatment records and the examiners offered a reasonable medical basis for their conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

To the extent that the Veteran and his friends and family have offered their own opinions that his preexisting residuals of tuberculosis were aggravated by service, the Board finds that such statements are not probative evidence in the present appeal.  The Veteran is competent to describe his pre-service, in-service, and post-service pulmonary symptoms, and the Veteran's friends and family are competent to report as to what they observed of the Veteran's pre-service, in-service, and post-service symptoms.  There is no evidence that the Veteran and his friends and family are not credible in this regard.  Layno, 6 Vet. App. at 470.  However, the Veteran's statements, and those of his friends and family, asserting that his preexisting residuals of tuberculosis were aggravated by service, are not competent.  The Board finds that the question regarding whether the Veteran's preexisting pulmonary disorder was aggravated by service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran or his friends or family have the requisite training, knowledge, or experience to determine if the stress of service permanently aggravated preexisting residuals of tuberculosis beyond the natural progression of the disease.

In sum, there is no positive probative evidence to support the conclusion that the Veteran's residuals of tuberculosis, which preexisted service, were aggravated beyond the natural progress therein, or that there is a respiratory disability resulting service such that service connection is warranted.  The Board has considered the doctrine of the benefit-of-the-doubt under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but it does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Veteran's claim for service connection for residuals of tuberculosis is denied.


ORDER

Entitlement to service connection for residuals of pulmonary tuberculosis (TB) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


